Citation Nr: 1547437	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-38 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the disability rating for prostate cancer from 100 percent to 60 percent, effective May 1, 2008, was proper.

2.  Entitlement to an increased disability evaluation for diabetes mellitus (DM) with erectile dysfunction, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for degenerative changes, residuals lumbosacral strain, evaluated as 10 percent disabling prior to March 19, 2012, and in excess of 20 percent thereafter.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1964 to March 1966 and from April 1966 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In a November 2007 rating determination, the RO, in pertinent part, denied a disability evaluation in excess of 20 percent for DM.  

In a February 2008 rating determination, the RO increased the Veteran's disability for his degenerative changes, as residuals of a lumbar strain, from noncompensable to 10 percent disabling.  The RO also decreased the Veteran's disability evaluation for his prostate cancer from 100 to 60 percent disabling, assigning an effective date of May 1, 2008.  Thereafter, the Veteran perfected these issues for appeal.  

In a September 2014 rating determination, the RO continued 30 percent disability evaluations for peripheral neuropathy of the right and left lower extremities and for an adjustment disorder with depressed mood, claimed as PTSD.

In a May 2015 rating determination, the RO increased the Veteran's disability evaluation for his degenerative changes, residuals of lumbar strain, from 10 to 20 percent, with an effective date of March 19, 2012.  

As a result of the above actions, the RO has listed the issues as such on the title page of this decision.  

The issues of entitlement to an increased disability evaluation for DM with erectile dysfunction, currently evaluated as 20 percent disabling; an increased evaluation for degenerative changes, residuals lumbosacral strain, evaluated as 10 percent disabling prior to March 19, 2012, and in excess of 20 percent thereafter are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In a November 2007 letter, the RO notified the appellant of a proposed reduction in the rating for his service-connected prostate cancer from 100 to 10 percent; he was advised of his right to submit additional evidence and request a predetermination hearing.

2.  A February 2008 rating decision reduced the rating for the Veteran's service-connected prostate cancer from 100 to 60 percent, effective May 1, 2008.

3.  At the time of the February 2008 rating decision, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since September 9, 2004, a period of less than five years. 

4.  The evidence at the time of the February 2008 rating decision showed that the Veteran's prostate cancer had materially improved and that such improvement would be maintained under ordinary conditions of life.  Specifically, there had been no recurrence of the appellant's prostate cancer or metastasis.  Residuals included erectile dysfunction without penile deformity; urinary incontinence requiring the use of absorbent materials which must be changed more than four times daily; and awakening to void at night.  There was no evidence of renal dysfunction.



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The reduction in the disability rating for prostate cancer from 100 percent to 60 percent, effective May 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

The Board notes that the prostate cancer issue on appeal stems from disagreement with a reduction under 38 C.F.R. § 3.105 and is not based upon a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The record shows that the RO has fully complied with the procedures required under 38 C.F.R. § 3.105 for reducing the appellant's disability rating. 

The RO sent the appellant a letter in November 2007 explaining the proposed reduction in VA benefits for his service-connected prostate cancer.  The letter, along with an enclosed November 2007 rating decision, explained that the RO proposed to reduce the appellant's disability rating based on evidence from the appellant's failure to report for a VA examination.  The November 2007 letter also offered the appellant the opportunity to submit additional evidence and request a hearing.  The Veteran was subsequently afforded the VA examination in January 2008, which showed no recurrence of the prostate cancer.  

The record also indicates that the RO assembled all relevant clinical records.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The Veteran was  afforded a VA medical examinations in connection with this appeal.  38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the report of the examination provides the necessary medical opinion as well as sufficient reference to the pertinent schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his representative has argued otherwise.

Reduction

In a March 2005 rating decision, the RO granted service connection for prostate cancer associated with herbicide exposure and assigned an initial 100 percent disability rating, effective September 9, 2004, pursuant to Diagnostic Code 7528.  The RO also granted service connection for erectile dysfunction and assigned an initial noncompensable rating, effective September 9, 2004, with special monthly compensation based on the loss of use of a creative organ. 

In an April 2007 letter, the RO informed the Veteran that they would schedule him for a VA examination in the near future to determine the severity of his prostate cancer.   The Veteran was scheduled for a VA examination in September 2007 and did not appear.  In a November 2007 rating decision, the RO proposed to reduce the rating for the Veteran's service-connected prostate cancer from 100 to 10 percent.  In a November 2007 letter, the RO advised the appellant of the proposed reduction and offered him the opportunity to submit evidence and argument and to request a hearing.

In November 2007, the Veteran requested that the examination be rescheduled.  In January 2008, the Veteran underwent a VA examination to evaluate the current severity of his prostate cancer.  The examiner noted that the appellant had undergone a radical prostatectomy in 2005 and had received EBRT and hormone therapy, which was completed in 2006.  The examiner indicated that the disease was not active.  The Veteran reported residual urinary incontinence, including dribbling/leakage requiring changing his pad more than four times daily, as well as frequent voiding every one to two hours and nocturia three times nightly.  The examiner noted that there was no renal dysfunction, renal failure, or nephritis. The diagnosis was prostate cancer with residual erectile dysfunction and urinary incontinence.  

In a February 2008 rating decision, the RO reduced the disability rating for the Veteran's service-connected prostate cancer from 100 to 60 percent, effective May 1, 2008, more than 60 days following the date of notification to the appellant of the reduction.  In its rating decision, the RO noted that, in light of the evidence showing no recurrence of cancer, the appellant's prostate cancer disability was now ratable on residuals, including voiding dysfunction requiring the use of absorbent materials which must be changed more than four times daily. 

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The Court has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition').  See also 38 C.F.R. § 3.344(c) (2015).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Applying the facts in this case to the legal criteria set forth above, the Board finds that the reduction at issue was proper.  As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability rating.  As noted, the RO issued a letter in November 2007 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The February 2008 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met. 

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

At the time of the February 2008 rating decision at issue in this case, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since September 9, 2004, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the February 2008 rating decision, the evidence established that the appellant's service-connected prostate cancer had undergone a material improvement warranting a rating reduction from 100 to 60 percent.

Prostate cancer is rated under the criteria set forth at 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under those criteria, a 100 percent disability rating is assigned for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, either as voiding dysfunction or as renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  In this case, the evidence does not show, nor does the appellant contend, that his disability includes renal dysfunction.  Thus, his prostate cancer residuals are appropriately rated under the criteria for evaluating voiding dysfunction.

Under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2015).  A 60 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  This is the maximum rating available for voiding dysfunction. 

In this case, the medical evidence of record shows that the appellant was diagnosed as having prostate cancer and underwent a radical prostatectomy in 2005.  Based on this evidence, the RO assigned a 100 percent rating for malignant neoplasms of the genitourinary system under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

As set forth above, Diagnostic Code 7528 provides that, following the cessation of surgical treatment, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Pursuant to these directives, the appellant underwent a VA medical examination in January 2008, which revealed no evidence of local reoccurrence or metastasis of the prostate cancer.  Accordingly, the RO properly rated the appellant's disability on residuals.  He has no renal dysfunction; therefore, his disability is rated under the criteria for voiding dysfunction.

Under the criteria for rating voiding dysfunction, a maximum 60 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  In this case, the evidence shows that the appellant has voiding dysfunction which requires him to wear absorbent materials which he must change more than 4 times per day.  This supports the assignment of the maximum rating available for voiding dysfunction. 

For the foregoing reasons, the Board concludes that the February 2008 rating reduction in question was proper and that the RO appropriately applied the applicable laws and regulations in reducing the 100 percent schedular rating for residuals of prostate cancer to 60 percent. 

Again, the record does not show that the appellant's malignancy has recurred or metastasized, and he has not contended otherwise.  Thus, the evidence demonstrates that a material improvement in the severity of the Veteran's service-connected prostate cancer actually occurred and that such improvement would be maintained under ordinary conditions of life.  Under these circumstances, there is no evidence of record that would justify the maintenance of the initially assigned 100 percent schedular rating under Diagnostic Code 7528.  Accordingly, the preponderance of the evidence is against restoration of a 100 percent schedular rating for residuals of prostate cancer.  

In reaching this determination, the Board has carefully considered the Veteran's contentions and recognizes that he continues to experience significant residuals of his prostate cancer and radical prostatectomy, including urinary incontinence and erectile dysfunction.  In that regard, the record shows that the appellant is in receipt of a 60 percent rating for voiding dysfunction, which is the maximum rating available.  Service connection has also been awarded for erectile dysfunction, with special monthly compensation based on the loss of use of a creative organ.  The Board notes that these ratings reflect VA's recognition of the severity of his service-connected prostate cancer disability.

The Board has considered the appellant's contentions to the effect that a rating higher than 60 percent should have been assigned, as he experiences urinary frequency with nighttime awakening in addition to urinary leakage.  As noted, however, the criteria for rating voiding dysfunction include urine leakage, frequency, or obstructed voiding.  Separate ratings under these provisions would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); see also 38 C.F.R. § 4.115a (only the predominant area of dysfunction is considered for rating purposes).  Again, the Veteran is in receipt of the maximum schedular rating available for voiding dysfunction. 

ORDER

The reduction in the disability rating for prostate cancer from 100 percent to 60 percent, effective May 1, 2008, was proper; the appeal is denied.


REMAND

As it relates to the claim for an increased disability evaluation for DM, in a March 2015 statement, the Veteran indicated that his diabetes was worse and that it was uncontrollable.  He reported that the only thing that saved his life was his glucose pills.  The Board notes that the last VA examination afforded the Veteran occurred in March 2012.  

As it relates to the low back disorder, in his March 2015 statement, the Veteran indicated that his back pain was constant and that bending, twisting, and running caused pain.  He stated that when he was in extreme pain he had to lay down flat on his back.  He indicated that his back problems were worse than ever.  The last VA examination afforded the Veteran was in March 2012.  

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examinations to determine the severity of the low back and DM disorders are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from all VA facilities from March 2015 to the present.

2.  The Veteran should be afforded a VA examination of the spine to assess the current severity of his lumbar spine disability.  The entire record should be made available to the examiner for review prior to the examination and the examiner should note such review. 

3.  Schedule the Veteran for a VA diabetes examination to clearly determine the nature, severity and extent of all manifestations of the service-connected DM disability.  All appropriate tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


